Citation Nr: 0915704	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for cardiovascular disease 
and hypertension as secondary to service-connected 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  By an August 1998 decision, the Board denied service 
connection for hypertension, including as secondary to 
stress.  

2.  Evidence received since the 1998 denial relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the 
underlying claim of service connection for hypertension.

3.  The Veteran's cardiovascular disease and hypertension 
likely have been caused by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a claim of 
service connection for hypertension secondary to PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

2.  The Veteran's cardiovascular disease and hypertension are 
secondary to his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159 (2008); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his cardiovascular disease and 
hypertension are secondary to his service-connected PTSD.  
The record shows that the Veteran was diagnosed with 
hypertension in 1979 and with PTSD in 1995.  Of record are 
numerous private and VA treatment records that document the 
Veteran's various high blood pressure readings.

A letter from the Veteran's private physician, M.C., M.D. 
dated in August 2002 reveals that he treated the Veteran for 
hypertensive cardiovascular disease, hypercholesterolemia, 
and PTSD as a result of his experiences in Vietnam.  

The Veteran was afforded a VA examination for his PTSD in 
January 2005.  The examiner opined that the Veteran's 
increased anxiety, which might have been related to his PTSD, 
possibly aggravated his cardiovascular condition.

A letter dated in March 2005 shows that Dr. M.C. did not know 
what role the Veteran's PTSD played on his blood pressure, 
but that it might be significant.

A medical record from Dr. M.C. also dated in March 2005 
indicates that he opined that there was certainly no evidence 
that the Veteran's PTSD affected his medical problems, such 
as blood pressure and the like.

A letter from Dr. M.C. dated in June 2005 shows that the 
Veteran's blood pressures had been quite labile and, over the 
years, had been somewhat difficult to manage.  It was noted 
that the Veteran was recently in the office with much 
elevated blood pressures.  Dr. M.C. opined that some of that 
was anxiety secondary to the Veteran's PTSD.

The Veteran was afforded a VA examination in October 2005.  
The examiner noted the Veteran's risk factors for 
hypertension to be PTSD, his age, primary history, and 
obesity.  The examiner opined that he was sure that the 
Veteran's stress was a contributing factor for his 
hypertension.  

An addendum to the VA examination dated in January 2006 
reveals that the examiner opined that it was as least as 
likely as not that the PTSD was the cause and contributing 
factor for the development of hypertension.  The examiner 
noted that the Veteran's claims file was reviewed.  

A private medical record dated in March 2007 from T.W., M.D. 
indicates that he opined that the Veteran's blood pressure 
control was complicated by his longstanding PTSD.  

A letter from Dr. M.C. dated in January 2009 shows that it 
was his opinion that the Veteran's hypertension was at least 
in part related to his PTSD and consequent chronic anxiety.  
He noted that there were documented increases in the 
Veteran's blood pressure with discussing anxiety provoking 
situations.

As for the Veteran's contention that the claimed disabilities 
are secondary to service-connected PTSD, any disability that 
is proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
this regard, the Board notes that there has been an amendment 
to the provisions of 38 C.F.R. § 3.310 during the pendency of 
this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claims ruling in 
Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the change amounts to 
a substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  

Here, the evidence shows that the Veteran's cardiovascular 
disease and hypertension predate his service-connected PTSD.  
However, the evidence supports the Veteran's claim for 
secondary service connection and there is a basis for even 
concluding that the PTSD has in fact caused these 
disabilities.  

First of all, it should be noted that service connection for 
hypertension was denied by the Board in August 1998, 
including as secondary to stress.  Nevertheless, as noted in 
the discussion of the evidence above, evidence has since been 
received that links the claimed disabilities to the Veteran's 
service-connected PTSD.  No such link was previously shown in 
1998; therefore, the newly received evidence can be said to 
establish a fact previously unestablished and to raise a 
reasonable possibility of substantiating the underlying 
claim.  38 C.F.R. § 3.156.  Consequently, the Board finds 
that the claim has been reopened.  

As noted above, the June 2005 letter from Dr. M.C. indicates 
that the Veteran's elevated blood pressures were secondary to 
his PTSD.  Additionally, the VA examiner in January 2006 
opined that it was as least as likely as not that the 
Veteran's PTSD was the cause and contributing factor of the 
hypertension.  In a medical record dated in March 2007, Dr. 
T.W. opined that the Veteran's blood pressure control was 
complicated by his longstanding PTSD.  In January 2009, Dr. 
M.C. further opined that the Veteran's hypertension was at 
least in part related to his PTSD.  That letter also notes 
that there were documented increases in the Veteran's blood 
pressure with discussing anxiety provoking situations.  The 
Board acknowledges Dr. M.C.'s March 2005 letter where he 
opined that he did not know if the Veteran's PTSD had any 
effect on his blood pressure, and the March 2005 record that 
shows that he opined that there was no evidence that the 
Veteran's PTSD affected his blood pressure.  Given these 
facts and opinions, the Board finds that there is as likely 
as not a nexus between the service-connected PTSD and the 
Veteran's cardiovascular disease and hypertension, and, by 
giving the Veteran the benefit of the doubt, finds that it is 
as least as likely as not that the Veteran's cardiovascular 
disease and hypertension were caused by his service-connected 
PTSD.  

The Board recognizes that the diagnosis of PTSD came after 
the diagnosis of hypertension and cardiovascular disease.  
Nevertheless, the opinions as to a relationship to PTSD are 
varied, some suggesting that PTSD was merely a contributing 
or aggravating factor and some indicating that PTSD actually 
was the cause of the cardiovascular disease and hypertension.  
In this regard, the Board notes that the chronology of the 
diagnoses does not always tell the whole story.  In other 
words, it may well be that the Veteran suffered from PTSD 
many years before it was recognized or diagnosed as such by 
clinicians.  Consequently, with resolution of reasonable 
doubt in the Veteran's favor, and with deference to the VA 
examiner who provided the January 2006 opinion, the Board 
finds that PTSD as likely as not caused the cardiovascular 
disease and hypertension.  


ORDER

Entitlement to service connection for cardiovascular disease 
and hypertension as caused by service-connected PTSD is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


